In the Missouri Court of Appeals
              Eastern District
DECEMBER 15, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED99982     DIANNA MARIE SCHILF RES V RICHARD ALLEN SCHILF
      APP

2.    ED102094 WILLIAM STILES, RES V. CIR. CT. DIV. 1, ETAL, APP

3.    ED102201 STATE OF MISSOURI, RES V WILLETTA TOWNSEND, APP

4.    ED102222 M.A.F, RES V D.R.F., III, APP

5.    ED102347 JOHNNIE MOORE, APP V STATE OF MISSOURI, RES

6.    ED102444 STATE OF MISSOURI, RES V KARLOS D. CULBERSON,
      APP

7.    ED102520 THOMAS BROOKS, APP V STATE OF MISSOURI, RES

8.    ED102612 JOSHUA ARSENEAU, RES V DEVON ARSENEAU, APP

9.    ED102617 ARTEZ UPCHURCH, APP V STATE OF MISSOURI, RES

10.   ED102626 IN THE INTEREST OF: C.Y.
      In the Missouri Court of Appeals
              Eastern District
DECEMBER 15, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED102659   CITY OF CLARKSVILLE, RES V MARGARET JENKS TST,
      APP

12.   ED102677 DONALD A. MAUL, APP V STATE OF MISSOURI, RES

13.   ED102821 WHITE KNIGHT LIMO APP V BREEZE COACH LEASING
      RES



CORRECTION(S):

1.    ED102925 CHRISTINE SIMMONS, RES V HUBELL KILLARK ELEC,
      APP